Citation Nr: 1602777	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness and as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a neck disorder, to include as due to undiagnosed illness and as secondary to service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1987 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran's appeal initially included claims for service connection for a bilateral knee disorder, chronic fatigue syndrome, and gastroesophageal reflux disease (GERD).  However, in a March 2011 VA Form 9 and a March 2011 written submission, the Veteran limited his appeal to the issues of entitlement to service connection for a neck disorder and for a skin disorder; he did not perfect an appeal as to the other issues.  Therefore, those claims are no longer on appeal, and no further consideration is necessary. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran has not been provided adequate notice in connection with his claims.  Although the RO sent the Veteran a notice letter in January 2010, that letter did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  Moreover, the statement of the case (SOC) and supplemental statements of the case (SSOC) do not include the provisions of 38 C.F.R. § 3.310.  Thus, the Veteran should be provided proper notice on remand.

The Board also notes that the Veteran was afforded a VA examination in July 2013 in connection with his claims.  However, the examiner did not address whether the Veteran's skin and neck disorders may be secondary to his service-connected anxiety disorder, as asserted by his representative in a December 2015 brief.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of those disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also send the Veteran a notice letter in connection with his claims for service connection for a neck disorder and a skin disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a neck disorder and a skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his active service.   He or she should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by his service-connected anxiety disorder.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings.  He or she should also opine as to whether it is at least as likely as not that the symptoms are due to any undiagnosed illness or a medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his active service.   He or she should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by his service-connected anxiety disorder.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings.  He or she should also opine as to whether it is at least as likely as not that the symptoms are due to any undiagnosed illness or a medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




